



Exhibit 10.7


FIRST AMENDMENT TO THE DCT Industrial Trust Inc.
Second Amended and Restated 2006 Long-Term Incentive Plan


This First Amendment (this “Amendment”) to the DCT Industrial Trust Inc. Second
Amended and Restated 2006 Long-Term Incentive Plan (the “Plan”), is made and
entered into as of February 1, 2017 (the “Amendment Date”) by DCT Industrial
Trust Inc. (f/k/a Dividend Capital Trust Inc.), a Maryland corporation (the
“Company”). All capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Plan.
RECITALS
WHEREAS, pursuant to Section 13 of the Plan, the Board of Directors of the
Company authorized the Company to enter into this Amendment;
NOW, THEREFORE, the Plan shall be amended, effective as of the Amendment Date,
as follows
The following is added as a new Section 3(e), which reads in its entirety as
follows:
(e)    Awards granted under the Plan after the Amendment Date shall not vest
prior to the first anniversary of the date of grant of the Award; provided that,
notwithstanding the foregoing, up to 5% of the Shares authorized for issuance
under the Plan pursuant to Section 4(a) (as adjusted pursuant to Section 14) may
be utilized for Awards granted after the Amendment Date that provide for vesting
within one year following the date of grant. In addition to the 5% exception
noted in the proviso above, the Committee may grant Awards that vest (or permit
previously granted Awards to vest) within one year following the date of grant
(i) due to the Participant’s retirement, disability or death, (ii) due to an
event that constitutes a change in control, as determined by the Committee,
including, without limitation, a Change in Control, (iii) if such Awards are
granted as substitute Awards in replacement of other Awards (or awards
previously granted by an entity being acquired (or assets of which are being
acquired)) that were scheduled to vest within one year following the date of
grant of such substitute Awards or (iv) if such Awards are being granted in
respect of an elective deferral of cash compensation that, absent a deferral
election, otherwise would have been paid to the Participant within one year
following the date of grant. Notwithstanding the foregoing, the Committee may
accelerate the vesting of a Participant’s previously granted Award that meets
the minimum vesting requirements set forth above in connection with a qualifying
termination, as determined by the Committee, of the Participant’s employment or
other service relationship with the Company or one of its subsidiaries
(including as a result of the Participant’s employer ceasing to be a subsidiary
of the Company).
All other terms and conditions of the Plan shall be unchanged and remain in full
force and effect.







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company executed this Amendment as of the day and year
first above written.


COMPANY
 
DCT INDUSTRIAL TRUST INC.
 
By:
 
 
/s/ Philip L. Hawkins
 
 
Philip L. Hawkins,
President and Chief Executive Officer






